PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/848,510
Filing Date: 2 Aug 2010
Appellant(s): O'Donnell et al.



__________________
Bethany R. Salpietra
Rog. No. 73,408
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 11, 2020, and supplemental appeal brief filed January 19, 2021.

(1)	GROUNDS OF REJECTION 
Every ground of rejection set forth in the final Office action dated March 13, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

I. WITHDRAWN REJECTIONS
There are no withdrawn rejections.

II. NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

III. GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
The following grounds of rejection are applicable to the appealed claims: claims 70-81, 84-97, and 100-106, are rejected under (1) the first paragraph of 35 U.S.C. § 112 as failing to comply with the written description requirement and (2) 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 


Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 70-81, 84-97, and 100-106, are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Examiner was unable to find any support in the specification for newly amended limitation “in response to determining that the financial instrument has been terminated remove the data corresponding to the financial account from the one or more storage devices” that appears in independent claims 70, 71, and 87. The only part of the Applicant’s Specification where Examiner was able to locate support for “terminating the financial instrument” is in page 24, lines 4-9: 
If the value of account 130 is equal to zero at step 230 and cumulative yearly withdrawals are greater than annual withdrawal amount 144, then financial instrument 100 may be terminated in accordance with the provisions of financial instrument 100, at step 236. 

This recitation, however, includes nothing about “remov[ing] the data corresponding to the financial account from the one or more storage devices.” Therefore, “in response to determining that the financial instrument has been terminated remove the data 

Claim Rejections - 35 USC § 101

	




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	




Claims 70-81, 84-97, and 100-106, are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  

	






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 70-81, 84-86, and 103-106, is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 87-97 and 100-102 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 70-81, 84-97, and 100-106, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 70-81, 84-97, and 100-106, however, recite an abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account. The creation of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, as recited in the independent claims 70, 71, and 87, belongs to certain methods of organizing human activity (i.e., legal interactions including agreements) that are found by the courts to be abstract ideas. The limitations in independent claims 70, 71, and 87, which set forth or describe the recited abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, are: “calculating a protected value, wherein the protected value is at least equal to an account balance of the financial account increasing at a minimum positive growth rate guaranteed under conditions specified by the financial instrument, wherein the account balance is determined as of an effective date of the guarantee of the minimum annual withdrawals, and wherein the minimum positive growth rate is a variable rate” (claim 70), “determining a guaranteed minimum annual withdrawal amount from the financial account as a function of the protected value” (claims70), “automatically calculating a step-up to the protected value at least in part on an account balance of the financial account as determined on a periodic basis” (claim 70), “adding, to the protected value, the calculated step-up to the protected value based at least in part upon the account balance” (claim 70), “determine an increase to the protected value, the increase based at least in part on a cumulative total of one or more payments” (claim 70), “adding, to the protected value, the increase to the protected value based at least in part upon the cumulative total of one or more payments” (claim 70), “automatically determining a reduction to the protected value in response to a determination that a cumulative total of one or more withdrawals from the financial account for a certain time period exceeds the guaranteed minimum annual withdrawal amount by an excess amount, wherein the reduction to the protected value is based at least in part on the excess amount, and wherein the certain time period is defined 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 70, 71, and 87, recite additional limitations. Of these limitations, “store data corresponding to the financial account on one or more storage devices” (claims 70, 71, and 87) recites insignificant extra solution activity (for example, data gathering). Further, “in response to determining that the financial instrument has been terminated remove the data corresponding to the financial account from the one or more storage devices” (claims 70, see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 70, 71, and 87, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	

	









Step 2B of the Test: The additional elements of independent claims 70, 71, and 87, are: “one or more processors” (claims 70, 71, and 87) and “one or more memory modules comprising software” (claims 70 and 71). Individually, the additional elements of independent claims 70, 71, and 87, are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account with a computerized system. The Applicant’s Specification describes the additional elements in a following manner:
[0070] FIG. 5 is an embodiment of a general purpose computer 400 that may be used in connection with one or more pieces of software used to implement the invention. General purpose computer 400 may generally be adapted to execute any of the well-known OS2, UNIX, Mac-OS, Linux, and Windows Operating Systems or other operating systems. The general purpose computer 400 in this embodiment comprises a processor 402, a 

This is a description of a general-purpose computer. Therefore, the additional elements of independent claims 70, 71, and 87, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 70, 71, and 87, are non-statutory under 35 USC § 101 in view of step 2B of the test. 

	
Dependent Claims: Dependent claims 103-106 depend on independent claim 70; dependent claims 72-81 and 84-86 depend on independent claim 71; and dependent claims 88-97 and 100-102 depend on independent claim 87. The elements in dependent claims 72-81, 84-86, 88-97, and 100-106, which set forth or describe the abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, are: “a period for the guaranteed minimum periodic withdrawal amount is a year” (claim 72), “the software is further configured, when executed by the one or more processors, to determine a step-up to the protected value based at least in part on an account balance of the financial account as determined on a periodic basis” (claim 73), “the increase to the protected value is calculated based at least in part on a cumulative total of one or more payments” (claim 
Conclusion of Dependent Claims Analysis: Dependent claims 72-81, 84-86, 88-97, and 100-106, do not correct the deficiencies of independent claims 70, 71, and 87, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 70-81, 84-97, and 100-106, are rejected as directed to an abstract idea of managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account without “significantly more” under 35 USC § 101.

(2)	RESPONSE TO APPLICANT’S ARGUMENTS
The following response is applicable to the Appellant's arguments with respect to the appealed claims:

(i) Examiner rejected claims 70-81, 84-97, and 100-106, under the first paragraph of 35 U.S.C. § 112 as failing to comply with the written description requirement.
Appellant argues:
Contrary to the Examiner’s assertion, the Specification provides a disclosure that is sufficient to reasonably convey to one skilled in the art that the inventors had possession of this claim limitation. In particular, the Specification discloses that “[i]f the value of account 130 is equal to zero at step 230 and cumulative yearly withdrawals are greater than annual withdrawal amount 144, then financial instrument 100 may be terminated.” Specification at 24:4-9 (emphasis added). One of ordinary skill in the art 

	(Appeal Brief at 7). 
Examiner respectfully disagrees that the part of the specification referred to by Appellant provides support for the claim limitation: “in response to determining that the financial instrument has been terminated, remove the data corresponding to the financial account from the one or more storage devices.” This limitation was newly amended to independent claims 70, 71, and 87, in Appellant’s response to non-final Office action on February 5, 2020, and Examiner rejected it under the first paragraph of 35 U.S.C. § 112 as failing to comply with the written description requirement in the subsequent final Office action dated March 13, 2020. Dependent claims 72-81, 84-86, 88-97, and 100-106, were rejected based on their dependency from the independent claims. Examiner is not finding lacking support for terminating the financial instrument (both Examiner in the final Office action and Appellant in the Appeal Brief have pointed to support for “termination of the financial instrument” in Appellant’s Specification at 24:4-9). However, terminating the financial instrument does not necessarily result in “remov[al] of the data corresponding to the financial account from the one or more storage devices” as Appellant is claiming in independent claims 70, 71, and 87. It is the step “in response to determining  . . .  remove the data corresponding to the financial account from the one or more storage devices” of independent claims 71, 71, and 87, that Examiner finds is lacking support in Appellant’s specification. Thus, claims 70-81, 84-97, and 100-106, are rejected under the first paragraph of 35 U.S.C. § 112 as failing to comply with the written description requirement.
     


(ii) Examiner rejected claims 70-81, 84-97, and 100-106, under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Appellant argues: 
[a] The Examiner alleges that the claims are directed to the abstract idea of “managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account.” Office Action at 6. This conclusion is flawed, however, because it ignores the limitations of the claim as a whole, instead stripping away the technical details of the claim and declaring what remains an abstract idea. 

	(Appeal Brief at 9).
[b] Even if the claims recite the alleged abstract idea (which Appellant makes no admission that they do), the claims are still eligible at least because they integrate the alleged abstract idea into a practical application.[]

[1] As a first example, the claimed software, when implemented, conserves computational storage resources, as compared with existing systems. For example, the pending claims recite a data removal feature whereby the claimed software is configured to (1) automatically identify information that no longer needs to be stored on a storage device; and (2) facilitate the removal of the identified information from the storage device. See e.g. Claim 70 (“software configured, when executed by the one or more processors, to ... in response to determining that the financial instrument has been terminated, remove the data corresponding to the financial account from the one or more storage devices). By implementing this claimed data removal feature, storage space is automatically freed up in a manner that creates space for new information to be stored. Accordingly, the claimed software enables the use of a system with reduced storage requirements as compared with conventional systems. Additionally, as will be recognized by one of ordinary skill in the art, the removal of stored information also improves the performance of various other computing resources (e.g., processor(s)).[]

[2] The claimed system also conserves computational resources relative to conventional systems by implementing a centralized system for actively monitoring financial accounts associated with financial instruments and 
These automatic monitoring and updating features additionally facilitate the conservation of computational resources, as compared with conventional solutions, by enabling the use of a single financial instrument to provide a policy holder with (1) guaranteed growth rate, and (2) a guarantee of lifetime payments. Conventional financial instruments are typically unable to offer both of these benefits at the same time. Accordingly, if an individual desires to invest in instruments that include both of these features, conventional systems typically must generate separate financial instruments.

(Appeal Brief at 10-11).
Examiner respectfully disagrees.
[a] The preamble of independent claim 70 (and similarly to preamble of independent claims 71 and 87) recites: 
A data processing system configured to manage a financial instrument, the financial instrument guaranteeing, for the life of one or more designated parties, minimum annual withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account, the guarantee subject to conditions defined in the financial instrument.

Since Appellant’s independent claims are reciting “managing a financial instrument that guarantees for the life of one or more designated parties minimum periodic withdrawals from a financial account regardless of investment performance of one or more investments selected for the financial account” as a summary or an intended purpose of the claimed invention, it seems that Examiner’s conclusion is unlikely to be flawed. 


[b][1] Appellant’s argument that “removal” step integrates the abstract idea into a practical solution is moot because the “removal” step is new matter under the first paragraph of 35 U.S.C. § 112 as failing to comply with the written description requirement. Thus, “removal” step has no patentable weight. Further, even if the removal step were deemed not to fail to comply with the written description requirement, it still does not render instant claims patent eligible because it is recited at a high level of generality; it does not render improvements to the functioning of a computer or to any other technology or technical field under MPEP § 2106.05(a), nor does it integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine), neither render claims patent eligible under MPEP § 2106.05(c) (particular transformations), nor under MPEP § 2106.05(e) (other meaningful limitations). 
 
[b][2] Actively monitoring financial accounts associated with financial instruments and automatically calculating and updating protected values assigned to those accounts, as well as enabling the use of a single financial instrument to provide a policy-holder with guaranteed growth rate and a guarantee of lifetime payments are abstract business solutions. There is simply no limitation in instant claims where Appellant can show a technological solution/improvement. The instant claims use technology as a tool instead of improving technology as a tool. The claims recite limitations that either describe an abstract idea, or are additional limitations/insignificant extra solution activity; no limitation in them renders improvements to the functioning of a computer or to any other technology or technical field under MPEP § 2106.05(a), integrate the abstract idea into a practical 

 (3)	CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.




March 15, 2021

/VIRPI H KANERVO/            Primary Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Conferees:

/ALEXANDER G KALINOWSKI/            Supervisory Patent Examiner, Art Unit 3691    

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to Pay Appeal Forwarding Fee: In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.